SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1156
KA 12-00633
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KYRIQUE L. MASSEY, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (MARY P. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (BRIAN D. DENNIS
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Craig J.
Doran, J.), rendered January 6, 2012. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]). The record does not support
defendant’s contention that County Court misapprehended the extent of
its discretion when it denied his request for a “violent felony
override” pursuant to 7 NYCRR 1900.4 (c) (1) (iii) (see People v
Williams, 84 AD3d 1417, 1417, lv denied 17 NY3d 863; see generally
People v Singer, 104 AD3d 1311, 1311), and we reject defendant’s
further contention that the court abused its discretion in denying
that request. The sentence, which is in accordance with the terms of
the plea agreement, is not unduly harsh or severe.




Entered:    November 8, 2013                       Frances E. Cafarell
                                                   Clerk of the Court